Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5, 8, 10-12, 14-18, 24, 26-27, 29, & 31-33 are allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior art of record includes:
Kaib (US20130324868) teaches to a non-invasive ambulatory device capable of defibrillation (e.g., a wearable defibrillator or some other electrotherapy device) to monitor for and detect events associated with cardiovascular instability, such as syncope, caused at least in some instances by an abnormality within the cardiovascular system.
Kassem (US9730648) teaches to methods, systems, and devices are provided for monitoring and displaying medical parameters for a patient. In one embodiment, a display can be configured to show a display screen that includes information related to a physiological parameter being measured from a patient. The information can include trends of values of the physiological parameter gathered from the patient over a period of time.
Derkx (US20160228069) teaches to provide a processing apparatus, processing method and system for more accurately determining a quality of signal features, in particular signal features of a non-stationary physiological signal.
Molettiere (US20140164611) teaches to methods, devices, systems, and computer programs are presented for consolidating overlapping data provided by multiple sources.
The closest prior art of record does not expressly teach a system for providing a graphical representation of information comprising: a wearable defibrillator comprising: a garment configured to be worn on a torso of a patient; a shock generator supported by the garment and configured to generate an electrical therapeutic shock; one or more therapy electrodes configured to provide the shock from the shock generator to the patient; one or more ECG sensors configured to detect an ECG signal of the patient; one or more motion sensors configured to detect one or more motion signals, the one or more motion sensors comprising a single axis accelerometer, a multi-axis accelerometer, or a gyroscope; a memory in communication with the sensors, the memory configured to store the detected ECG and motion signals of the patient; at least one defibrillator processor in communication with the shock generator, electrodes, sensors and memory, configured to: cause the shock generator to provide the electrical therapeutic shock to the patient in response to certain detected cardiac events; process the ECG signals from the one or more ECG sensors to detect cardiac events in the ECG signals; wirelessly transmit a plurality of ECG recordings generated from the ECG signals for time intervals including the cardiac events; and wirelessly transmit motion data generated from the one or more motion signals for the time intervals including the cardiac events and for time intervals without cardiac events; at least one processor remote from and in wireless communication with the wearable defibrillator configured to process information received from the wearable defibrillator; and a user interface device operably connected to the at least one processor, wherein the at least one processor is configured to: receive the plurality of ECG recordings for the time intervals including the cardiac events, identify time periods between the plurality of ECG recordings for which ECG recordings are not available, process the motion data for the time intervals including the cardiac events and for the time periods between the plurality of ECG recordings to identify one or more motion events occurring during the time intervals including the cardiac events and during the time periods between the plurality of ECG recordings, wherein the motion events are related to at least one of movement or physical activity of the patient identified based on the motion data generated by the one or more motion sensors, determine at least one of times of occurrences and time periods associated with the cardiac events, determine at least one of times of occurrences and time periods associated with the one or more motion events, and generate, for display on the user interface device, a graphical representation of the processed information for the identified events, the graphical representation comprising: a time-dependent ECG waveform generated from the plurality of ECG recordings; at least one non-ECG motion graphical event indicator for the identified one or more motion events occurring during time periods between the plurality of ECG recordings, the at least one non-ECG motion graphical event indicator indicating (i) the time of occurrence for the motion event and (ii) that the identified one or more motion events occurred during one of the time periods between the plurality of ECG recordings; at least one ECG motion graphical event indicator for the identified one or more motion events occurring during the time intervals including the cardiac events, the at least one ECG motion graphical event indicator indicating (i) the time of occurrence for the identified one or more motion events and (i1) that the identified one or more motion events occurred during the time intervals including the cardiac events; and at least one visual indication generated based on the motion data, the at least one visual indication indicating at least one of (1) a body position of the patient during a selected discrete time or (ii) a type of physical activity being performed by the patient during the selected discrete time; and causing the user interface device to display the graphical representation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan K Ng whose telephone number is (571)270-7941. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan Ng/Primary Examiner, Art Unit 3626